Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Uni-Pixel, Inc. We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the 1,300,000 shares of common stock of Uni-Pixel, Inc., pursuant to the terms of the Uni-Pixel, Inc.2011 Stock Incentive Plan of our report dated March 10, 2011 with respect to the consolidated financial statements of Uni-Pixel, Inc. included in the Annual Report (Form 10-K) as of December 31, 2010 and 2009, and for each of the years then ended. PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP September 15, 2011 Austin, Texas
